Holderman, J. This matter comes before the Court on the joint stipulation of Claimant and Respondent for the entry of an award in this case. The parties stipulated additionally to the facts alleged in Claimant’s complaint, to wit: that Claimant was a judgment creditor of one Lee Roy Calvin, an employee of the Illinois Department of Transportation as of December 17, 1974, the date of service on Respondent of wage deduction summons in case No. 72-M1-110082 in the circuit court of Cook County, Illinois (which summons was returned February 4, 1976, and continued to July 8, 1976), that Respondent failed to withhold any sums from Calvin’s wages while Calvin remained in its employ, and that Calvin left Respondent’s employ on August 7, 1976. The Court being otherwise fully advised, it is hereby ordered that an award be and is hereby entered in favor of Claimant in the amount of $125.00 (one hundred twenty-five dollars) in full satisfaction of his claim.